696 So. 2d 848 (1997)
Lester E. LYTLE, Appellant,
v.
STATE of Florida, Appellee.
No. 95-04236.
District Court of Appeal of Florida, Second District.
April 2, 1997.
James Marion Moorman, Public Defender, Bartow, and Allyn Giambalvo, Assistant Public Defender, Clearwater, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
*849 THREADGILL, Chief Judge.
Lester Eugene Lytle was convicted of three counts of lewd and lascivious act in the presence of a child under the age of sixteen years. He was sentenced as a youthful offender to four years' incarceration followed by two years' community control. He appeals an order revoking his community control. His attorney filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), suggesting two possible issues. Our independent review of the record reveals no error other than that raised by his attorney and conceded by the state. We therefore affirm the revocation of community control and the sentence imposed, but remand for entry of an order of revocation of community control which specifies the conditions that were violated. See Dietz v. State, 534 So. 2d 808 (Fla. 2d DCA 1988); Coley v. State, 479 So. 2d 277 (Fla. 2d DCA 1985). We also remand for a determination of the amount of credit Mr. Lytle is to receive for time served. The trial court may properly assign the task of determining this amount to the Department of Corrections. Upshaw v. State, 652 So. 2d 1220 (Fla. 2d DCA 1995).
Affirmed; remanded.
DANAHY and BLUE, JJ., concur.